Case 3:19-cr-00058-TSL-LGI Document 5 Filed 03/05/19 Page 1 of 1

   

 

 

 

 

 

 

[SOUTHERN DISTRICT OF MISSISSIPPI
FILED
PRAECIPE FOR WARRANT
MAR 05 2019
THE UNITED STATES DISTRICT COURT | yy URS cc oury
FOR THE SOUTHERN DISTRICT OF MISSISSIPPT
NORTHERN DIVISION

UNITED STATES OF AMERICA

. SL RL
CRIMINAL NO.: ay¢th 56 TELE®

V.

PORTER BINGHAM
(Wherever Found)

The Clerk of this Court will issue a warrant, an indictment against the above-named

defendant having been filed in the above-entitled cause on the Stay of Vhanel~20 19,
This the \ day of dna , 2019.

D. MICHAEL HURST, JR.
United States Attorney

~ ee Eh

DAVID H. FULCHER
ASSISTANT UNITED STATES ATTORNEY
MSB # 10179

 

Warrant issued:

(DHE/FBI)
